DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 3/8/2021 for application 16135455.  Claims 2, 4, & 15-20 are canceled by Applicant.  Claims 21-28 are newly presented.  Claims 1, 3, 5-14, & 21-28 are pending.  Claims 7-11 remain withdrawn from consideration.  Claims 1, 3, 5-6, 12-14, & 21-28 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 27, the recitation “the controller is configured to cause the fluid-actuated starter to operate at the maximum torque output and then at a zero torque output in response to the second predefined threshold being met” is vague and indefinite because it is unclear whether the second predefined threshold being met results in the fluid-actuated starter being controlled to operate at the maximum torque output followed by the zero torque output or whether the second predefined threshold being met results in the fluid-actuated starter being controlled to operate at the maximum threshold before the second threshold is met and to reduce 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 12-14, 21, 23-25, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner 20120266606 in view of Carr 5428275.
Regarding Independent Claim 1, Zeiner teaches a starter assembly (Fig. 1, as follows) for a gas turbine engine (102) comprising: 
a fluid-actuated starter (air turbine starter 108) coupled to a spool (para. [0017]); and 
a controller (104) configured to control torque output of the fluid-actuated starter based on rotational speed (para. [0027]).
Zeiner fails to expressly teach the controller is configured to cause a reduction in torque
output of the fluid-actuated starter in response to determining that a rotational speed of the spool meets a first predetermined threshold; and cause an increase in torque output of the fluid-actuated starter in response to determining that the rotational speed of the spool meets a second predefined threshold subsequent to the first predefined threshold being met, the second predefined threshold being greater than the first predefined threshold.
	Carr teaches a controlled starting method for a gas turbine engine (see Title) wherein a starter is controlled based on the speed and operating conditions of the engine, wherein the method includes reducing torque output of the starter in response to determining that a rotational speed of the spool meets a first predetermined threshold (Fig. 4, reducing torque from “initial acceleration phase” to “ignition phase” when point 180 is reached, at about 7% of rated operating speed – at this point the prime mover relies entirely on the starter for control of its rotational speed, as combustion has not yet been achieved; Col. 7, ll. 53-59, 64-67), and increasing torque output of the starter in response to determining that the rotational speed of the spool meets a second predefined threshold subsequent to the first predefined threshold being met, the second predefined threshold being greater than the first predefined threshold (at point 182, at about 12% rated operating speed, if light-off is successful the “ignition phase” ends and the “torque augmentation phase” begins, wherein the starter assists the prime mover in accelerating at a faster rate than the acceleration rate in the “ignition phase”, and as can be seen in Fig. 4, the acceleration is substantially constant – yet Carr teaches the prime mover gradually increases its contribution to the acceleration in the “torque augmentation phase” once combustion is achieved does decrease during the “torque augmentation phase,” it decreases from an initially greater value than was provided in the “ignition phase” until the starter’s operation is ceased at cutoff 184; Col. 7, l. 68, Col. 8, ll. 1-11, 17-28).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Zeiner’s starter assembly such that the controller is configured to cause a reduction in torque output of the fluid-actuated starter in response to determining that a rotational speed of the spool meets a first predetermined threshold; and cause an increase in torque output of the fluid-actuated starter in response to determining that the rotational speed of the spool meets a second predefined threshold subsequent to the first predefined threshold being met, the second predefined threshold being greater than the first predefined threshold, in view of the method of starting taught by Carr, in order to controllably start the engine, avoid passing through the ignition phase too quickly, and ensure more reliable ignition (Carr; Col. 1, ll. 36-41, 57-58).  While Carr’s teachings are specifically advantageous over alternative electric start methods, the starting method taught by Carr would similarly result in reliable starting using an air turbine starter or other starter, as well, given that a substantial concern addressed by Carr is excessive acceleration through the ignition phase causing a failure to ignite (Carr; Col. 1, ll. 36-41).
Regarding Dependent Claim 3, Zeiner in view of Carr teaches the invention as claimed and as discussed above for claim 1, and Carr further teaches the first predefined threshold and the second predefined threshold relate to an engine light-off condition (as discussed for claim 1 above, the first threshold and second threshold relate to, and bound, the “ignition phase” taught by Carr in which light-off is intended to occur).
Dependent Claim 6, Zeiner in view of Carr teaches the invention as claimed and as discussed above for claim 1, and Zeiner further teaches a valve assembly (110) coupled to the fluid-actuated starter.  Zeiner in view of Carr, as discussed for claim 1 above, further teach the controller is configured to move the valve assembly to cause a flow rate of fluid between a fluid source and the fluid-actuated starter to change in response to the first predefined threshold being met (as Zeiner’s starter is an air turbine and the starter torque is controlled via the fluid supplied to the air turbine, the modification of Zeiner with Carr in claim 1 above results in the controller being configured to operate the valve to change the flow rate of fluid in order to adjust the torque output of the starter, which includes in response to the first predefined threshold being met as discussed in claim 1 above; see Zeiner, para. [0027]).
Regarding Dependent Claim 12, Zeiner in view of Carr teaches the invention as claimed and as discussed above for claim 6, and Zeiner further teaches the gas turbine engine (and therefore the spool which is part of it) may be “any one of numerous gas turbine engines now known” (para. [0015]).  
Zeiner fails to expressly teach the gas turbine engine spool is a spool of an auxiliary power unit.
Carr further teaches an auxiliary power unit is a gas turbine engine but may be another prime mover (Col. 3, ll. 2-7).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zeiner in view of Carr’s assembly such that the spool is a portion of an auxiliary power unit because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (a spool being part of one embodiment of a gas turbine engine versus the claimed spool being part of an auxiliary power unit, which is another embodiment of a gas turbine engine), b) the substituted components and their functions 
Regarding Independent Claim 13, Zeiner teaches a gas turbine engine assembly (Fig. 1, system 100) comprising: 
a gas turbine engine (102) comprising:
a spool including a turbine section driving a compressor section (gas turbine engine 102 would be understood by one of ordinary skill in the art to include a spool with a turbine section driving at least a compressor, and Zeiner’s gas turbine engine is “any one of numerous gas turbine engines now known”; para. [0015]) or a fan; 
a combustor section including a combustor in fluid communication with the compressor and the turbine (gas turbine engine 102 would be understood by one of ordinary skill in the art to include a combustor to receive compressed air from the compressor and supply combustion products to the turbine; para. [0015]); and 
a starter assembly (as follows) comprising: 
a fluid-actuated starter (air turbine starter 108) mechanically coupled to the spool (para. [0017]) and fluidly coupled to a fluid source (via 110); and 
a controller (104) configured to vary a flow rate of fluid between the fluid source and the fluid-actuated starter to control torque output of the fluid-actuated starter based on rotational speed (using valve 110; para. [0027]).
Zeiner fails to expressly teach the controller is configured to cause a reduction in torque
output of the fluid-actuated starter in response to determining that a rotational speed of the spool meets a first predetermined threshold; and cause an increase in torque output of the fluid-actuated starter in response to determining that the rotational speed of the spool meets a second 
	Carr teaches a controlled starting method for a gas turbine engine (see Title) wherein a starter is controlled based on the speed and operating conditions of the engine, wherein the method includes reducing torque output of the starter in response to determining that a rotational speed of the spool meets a first predetermined threshold (Fig. 4, reducing torque from “initial acceleration phase” to “ignition phase” when point 180 is reached, at about 7% of rated operating speed – at this point the prime mover relies entirely on the starter for control of its rotational speed, as combustion has not yet been achieved; Col. 7, ll. 53-59, 64-67), and increasing torque output of the starter in response to determining that the rotational speed of the spool meets a second predefined threshold subsequent to the first predefined threshold being met, the second predefined threshold being greater than the first predefined threshold (at point 182, at about 12% rated operating speed, if light-off is successful the “ignition phase” ends and the “torque augmentation phase” begins, wherein the starter assists the prime mover in accelerating at a faster rate than the acceleration rate in the “ignition phase”, and as can be seen in Fig. 4, the acceleration is substantially constant – yet Carr teaches the prime mover gradually increases its contribution to the acceleration in the “torque augmentation phase” once combustion is achieved at point 182 (starting from essentially zero contribution when light-off initially occurs and increasing until the engine reaches full speed, beyond the “cutoff” at 184), therefore the starter is necessarily providing a higher torque output during the “torque augmentation phase” than during the “ignition phase” in order for the acceleration rate in the “torque augmentation phase” to be higher than the acceleration rate in the “ignition phase” and substantially constant until the cutoff at 184, so while the torque output from the starter does decrease during the “torque augmentation phase,” it decreases from an initially greater value than was provided in the “ignition phase” until the starter’s operation is ceased at cutoff 184; Col. 7, l. 68, Col. 8, ll. 1-11, 17-28).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Zeiner’s gas turbine engine assembly such that the controller is configured to cause a reduction in torque output of the fluid-actuated starter in electric start methods, the starting method taught by Carr would similarly result in reliable starting using an air turbine starter or other starter, as well, given that a substantial concern addressed by Carr is excessive acceleration through the ignition phase causing a failure to ignite (Carr; Col. 1, ll. 36-41).
Regarding Dependent Claim 14, Zeiner in view of Carr teaches the invention as claimed and as discussed above for claim 13, and Zeiner further teaches the gas turbine engine (and therefore the spool and combustor sections which are part of it) may be “any one of numerous gas turbine engines now known” (para. [0015]).  
Zeiner fails to expressly teach an auxiliary power unit, the auxiliary power unit comprising the spool and the combustor section.
Carr teaches an auxiliary power unit is a gas turbine engine but may be another prime mover (Col. 3, ll. 2-7), the auxiliary power unit having a spool and combustor section (one of ordinary skill in the art would have understood that the gas turbine engine/prime mover, being an auxiliary power unit, receiving fuel would have a spool and a combustor section; Col. 1, ll. 58-60, Col. 2, ll. 11-15).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zeiner in view of Carr’s gas turbine engine assembly such that the spool and combustor 
Regarding Dependent Claim 21, Zeiner in view of Carr teaches the invention as claimed and as discussed above for claim 6, and Zeiner further teaches the fluid-actuated starter is moveable to define a minimum torque output and a maximum torque output (inherent to starter, the starter could provide zero, or some value vanishingly close thereto, or some maximum torque determined either by an operator, such as a controller, based on desired starting behavior or by material limits of the starter or connection between the starter and the engine).
Carr further teaches causing the starter to operate at a maximum torque output to overcome an inertia of the gas turbine engine at rest prior to the first predefined threshold being met (during the “initial acceleration phase,” a maximum-defined torque is applied; Col. 7, ll. 16-22), and the controller is configured to cause the reduction in the torque output of the fluid-actuated starter from the maximum torque output in response to determining that the first predefined threshold is met (at point 180 in Fig. 4, as discussed for claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Carr’s starter assembly such that the controller is configured to cause the fluid-actuated starter to operate at a maximum torque output 
Regarding Dependent Claims 23-24, Zeiner in view of Carr teaches the invention as claimed and as discussed above for claim 13, and Zeiner further teaches the fluid-actuated starter is moveable to define a minimum torque output and a maximum torque output (inherent to starter, the starter could provide zero, or some value vanishingly close thereto, or some maximum torque determined either by an operator, such as a controller, based on desired starting behavior or by material limits of the starter or connection between the starter and the engine).
Carr further teaches causing the starter to operate at a maximum torque output to overcome an inertia of the gas turbine engine at rest prior to the first predefined threshold being met (during the “initial acceleration phase,” a maximum-defined torque is applied; Col. 7, ll. 16-22), and the controller is configured to cause the reduction in the torque output of the fluid-actuated starter from the maximum torque output in response to determining that the first predefined threshold is met (at point 180 in Fig. 4, as discussed for claim 13 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Carr’s gas turbine engine assembly such that the controller is configured to cause the fluid-actuated starter to operate at a maximum torque output to overcome an inertia of the gas turbine engine at rest prior to the first predefined threshold being met, as taught by Carr, in order to reduce starting times (Carr; Col. 7, ll. 16-22).
Regarding Dependent Claim 25, Zeiner in view of Carr teaches the invention as claimed and as discussed above for claim 24, and Zeiner further teaches the gas turbine engine may be “any one of numerous gas turbine engines now known” (para. [0015]).  
Zeiner fails to expressly teach the gas turbine engine is an auxiliary power unit.
Carr further teaches an auxiliary power unit is a gas turbine engine but may be another prime mover (Col. 3, ll. 2-7).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Zeiner in view of Carr’s gas turbine engine assembly such that the gas turbine engine is an auxiliary power unit because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (one embodiment of a gas turbine engine versus the claimed auxiliary power unit, which is another embodiment of a gas turbine engine), b) the substituted components and their functions were known in the art (Zeiner in view of Carr’s gas turbine engine embodiment and the claimed APU were both known gas turbine engines, as taught by Zeiner and Carr), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either gas turbine engine could have been used to predictably provide power, as evidenced by Carr’s teaching of an APU or any other prime mover and Zeiner’s teaching of any known gas turbine engine).  See MPEP 2143 I(B).
Regarding Dependent Claim 28, Zeiner in view of Carr teaches the invention as claimed and as discussed above for claim 25, and Carr further teaches the auxiliary power unit is configured to drive a gearbox (Col. 1, ll. 12-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Carr’s gas turbine engine assembly such that the auxiliary power unit is configured to drive a gearbox, as taught by Carr, in order to drive an electrical machine to generate power (Carr; Col. 1, ll. 12-22, Col. 3, ll. 23-39).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiner in view of Carr, as applied to claim 25 above, and further in view of Wahl 6035626.
Regarding Dependent claim 26, Zeiner in view of Carr teaches the invention as claimed and as discussed above for claim 25, but Zeiner in view of Carr fails to expressly teach the controller is configured to set the torque output of the fluid-actuated starter based on an altitude of the gas turbine engine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Carr’s gas turbine engine assembly such that the controller is configured to set the torque output of the fluid-actuated starter based on an altitude of the gas turbine engine, as taught by Wahl, in order to provide sufficient torque under the worst conditions for startup without over torqueing the engine (Wahl; Col. 4, ll. 1-5).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiner in view of Carr, as applied to claim 25 above, and further in view of Ertz 20130204506.
Regarding Dependent Claim 27, Zeiner in view of Carr teaches the invention as claimed and as discussed above for claim 25, and Carr, as discussed for claim 13 above, teaches torque output is increased after the second predefined threshold is met (“torque augmentation phase”) and is decreased to zero torque (after cutoff point 184, the starter is cut off; Col. 8, ll. 22-34).
Zeiner in view of Carr fails to expressly teach the controller is configured to cause the fluid-actuated starter to operate at the maximum torque output and then at the zero torque output in response to the second predefined threshold being met.
Ertz teaches, in a disclosure directed to engine systems with efficient start control logic (see Title), maximizing assistance from the starter after the ignition dwell time (Fig. 3, after lightoff at point 332, which corresponds with the second predefined threshold taught by Carr and discussed in the rejections above, maximum starter assistance is used for acceleration in maximum schedule 320; para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeiner in view of Carr’s gas turbine engine assembly such that the controller is configured to cause the fluid-actuated starter to operate at the maximum torque output and then at the zero torque output in response to the second predefined threshold .

Claims 1, 3, 5-6, 12-14, 21-25, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen 20180298777 in view of Carr.
Regarding Independent Claim 1, Nguyen teaches a starter assembly (Fig. 1, as follows) for a gas turbine engine (18/20/34,24) comprising: 
a fluid-actuated starter (hydraulic motor 54) coupled to a spool (via accessory gearbox 52 to shaft 26); and 
a controller (72) configured to control supply of fluid to the fluid-actuated starter (using
motor-pump assembly 58; para. [0015]).
Nguyen fails to expressly teach the controller is configured to cause a reduction in torque 
output of the fluid-actuated starter in response to determining that a rotational speed of the spool meets a first predetermined threshold; and cause an increase in torque output of the fluid-actuated starter in response to determining that the rotational speed of the spool meets a second predefined threshold subsequent to the first predefined threshold being met, the second predefined threshold being greater than the first predefined threshold.
	Carr teaches a controlled starting method for a gas turbine engine (see Title) wherein a starter is controlled based on the speed and operating conditions of the engine, wherein the method includes reducing torque output of the starter in response to determining that a rotational speed of the spool meets a first predetermined threshold (Fig. 4, reducing torque from “initial acceleration phase” to “ignition phase” when point 180 is reached, at about 7% of rated operating speed – at this point the prime mover relies entirely on the starter for control of its rotational speed, as combustion has not yet been achieved; Col. 7, ll. 53-59, 64-67), and increasing torque output of the starter in response to determining that the rotational speed of the spool meets a second predefined threshold subsequent to the first predefined threshold being met, the second gradually increases its contribution to the acceleration in the “torque augmentation phase” once combustion is achieved at point 182 (starting from essentially zero contribution when light-off initially occurs and increasing until the engine reaches full speed, beyond the “cutoff” at 184), therefore the starter is necessarily providing a higher torque output during the “torque augmentation phase” than during the “ignition phase” in order for the acceleration rate in the “torque augmentation phase” to be higher than the acceleration rate in the “ignition phase” and substantially constant until the cutoff at 184, so while the torque output from the starter does decrease during the “torque augmentation phase,” it decreases from an initially greater value than was provided in the “ignition phase” until the starter’s operation is ceased at cutoff 184; Col. 7, l. 68, Col. 8, ll. 1-11, 17-28).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Nguyen’s starter assembly such that the controller is configured to cause a reduction in torque output of the fluid-actuated starter in response to determining that a rotational speed of the spool meets a first predetermined threshold; and cause an increase in torque output of the fluid-actuated starter in response to determining that the rotational speed of the spool meets a second predefined threshold subsequent to the first predefined threshold being met, the second predefined threshold being greater than the first predefined threshold, in view of the method of starting taught by Carr, in order to controllably start the engine, avoid passing through the ignition phase too quickly, and ensure more reliable ignition (Carr; Col. 1, ll. 36-41, 57-58).  While Carr’s teachings are specifically advantageous over alternative electric start methods, the starting method taught by Carr would similarly result in reliable starting using other starters, as well, given that a substantial concern addressed by Carr is excessive acceleration through the ignition phase causing a failure to ignite (Carr; Col. 1, ll. 36-41).
Dependent Claim 3, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 1, and Carr further teaches the first predefined threshold and the second predefined threshold relate to an engine light-off condition (as discussed for claim 1 above, the first threshold and second threshold relate to, and bound, the “ignition phase” taught by Carr in which light-off is intended to occur).
Regarding Dependent Claim 5, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 1, and Nguyen further teaches a variable speed pump (62) driven by a motor (60), wherein the controller is configured to modulate a speed of the motor to adjust a flow rate of fluid between a fluid source and the fluid-actuated starter (controller 72 modulates speed of motor 60 to adjust flow rate of fluid, via pump 62, from a fluid source – i.e. the hydraulic fluid between hydraulic motor 54 and pump 62 – to the starter – i.e. the hydraulic motor 54; para. [0015]).
Regarding Dependent Claim 6, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 1, and Nguyen further teaches a valve assembly coupled to the fluid-actuated starter (the motor-pump assembly 58 is interpreted as the claimed valve assembly, which is consistent with Applicant’s specification which designates the motor and motor-driven variable speed pump as a “valve assembly” at para. [00049], and the motor-pump assembly 58 in Nguyen is coupled to hydraulic motor 54), wherein the controller is configured to move the valve assembly to cause a flow rate of fluid between a fluid source and the fluid-actuated starter to change in response to the first predefined threshold being met (Nguyen’s controller operates motor-pump assembly 58 to control the flow of hydraulic fluid to the hydraulic motor 54; para. [0015]).  Thus, given the discussion of Nguyen in view of Carr in the rejection of claim 1 above, Nguyen’s controller is configured to move the valve assembly, as claimed, in response to the first predefined threshold being met, given that Nguyen’s valve assembly changes fluid flow to the starter and, as modified by Carr, would be responsible for performing this function as commanded by the controller once the first threshold is reached.
Dependent Claim 12, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 6, and Nguyen further teaches various types of gas turbine engines (para. [0012]).
Carr teaches an auxiliary power unit is a gas turbine engine but may be another prime mover (Col. 3, ll. 2-7).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nguyen in view of Carr’s assembly such that the spool is a portion of an auxiliary power unit because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (a spool being part of one embodiment of a gas turbine engine versus the claimed spool being part of an auxiliary power unit, which is another embodiment of a gas turbine engine), b) the substituted components and their functions were known in the art (Nguyen in view of Carr’s gas turbine engine embodiment’s spool and the claimed APU spool were both part of known gas turbine engines, as taught by Nguyen and Carr), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either spool could have been used to predictably provide a known gas turbine engine, as evidenced by Carr’s teaching of an APU or any other prime mover and Nguyen’s teaching of using other types of gas turbine engines).  See MPEP 2143 I(B).
Regarding Independent Claim 13, Nguyen teaches a gas turbine engine assembly (Fig. 1, system 10) comprising: 
a gas turbine engine comprising:
a spool (on shaft 26) including a turbine section (22) driving a compressor section (18) or a fan; 

a starter assembly (58 and 54) comprising: 
a fluid-actuated starter (54) mechanically coupled to the spool and fluidly coupled to a fluid source (54 coupled to 26 via gearbox 52 and fluidly coupled to hydraulic lines which serve as a fluid source); and 
a controller (72) configured to vary a flow rate of fluid between the fluid source and the
fluid-actuated starter (using motor-pump assembly 58; para. [0015]).
Nguyen fails to expressly teach the controller is configured to cause a reduction in torque 
output of the fluid-actuated starter in response to determining that a rotational speed of the spool meets a first predetermined threshold; and cause an increase in torque output of the fluid-actuated starter in response to determining that the rotational speed of the spool meets a second predefined threshold subsequent to the first predefined threshold being met, the second predefined threshold being greater than the first predefined threshold.
	Carr teaches a controlled starting method for a gas turbine engine (see Title) wherein a starter is controlled based on the speed and operating conditions of the engine, wherein the method includes reducing torque output of the starter in response to determining that a rotational speed of the spool meets a first predetermined threshold (Fig. 4, reducing torque from “initial acceleration phase” to “ignition phase” when point 180 is reached, at about 7% of rated operating speed – at this point the prime mover relies entirely on the starter for control of its rotational speed, as combustion has not yet been achieved; Col. 7, ll. 53-59, 64-67), and increasing torque output of the starter in response to determining that the rotational speed of the spool meets a second predefined threshold subsequent to the first predefined threshold being met, the second predefined threshold being greater than the first predefined threshold (at point 182, at about 12% rated operating speed, if light-off is successful the “ignition phase” ends and the “torque augmentation phase” begins, wherein the starter assists the prime mover in accelerating at a faster rate than the acceleration rate in the “ignition phase”, and as can be seen in Fig. 4, the acceleration is substantially constant – yet Carr teaches the prime mover gradually increases its does decrease during the “torque augmentation phase,” it decreases from an initially greater value than was provided in the “ignition phase” until the starter’s operation is ceased at cutoff 184; Col. 7, l. 68, Col. 8, ll. 1-11, 17-28).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Nguyen’s gas turbine engine assembly such that the controller is configured to cause a reduction in torque output of the fluid-actuated starter in response to determining that a rotational speed of the spool meets a first predetermined threshold; and cause an increase in torque output of the fluid-actuated starter in response to determining that the rotational speed of the spool meets a second predefined threshold subsequent to the first predefined threshold being met, the second predefined threshold being greater than the first predefined threshold, in view of the method of starting taught by Carr, in order to controllably start the engine, avoid passing through the ignition phase too quickly, and ensure more reliable ignition (Carr; Col. 1, ll. 36-41, 57-58).  While Carr’s teachings are specifically advantageous over alternative electric start methods, the starting method taught by Carr would similarly result in reliable starting using other starters, as well, given that a substantial concern addressed by Carr is excessive acceleration through the ignition phase causing a failure to ignite (Carr; Col. 1, ll. 36-41).
Regarding Dependent Claim 14, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 13, and Nguyen further teaches various types of gas turbine engines (para. [0012]).
Nguyen fails to expressly teach the gas turbine engine is an auxiliary power unit.

It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nguyen in view of Carr’s gas turbine engine assembly such that the gas turbine engine is an auxiliary power unit because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (one embodiment of a gas turbine engine versus the claimed auxiliary power unit, which is another embodiment of a gas turbine engine), b) the substituted components and their functions were known in the art (Nguyen in view of Carr’s gas turbine engine and the claimed APU were both known gas turbine engines, as taught by Nguyen and Carr), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either the gas turbine engine taught by Nguyen or the APU taught by Carr could have been used to predictably provide a known gas turbine engine, as evidenced by Carr’s teaching of an APU or any other prime mover and Nguyen’s teaching of using other types of gas turbine engines).  See MPEP 2143 I(B).
Regarding Dependent Claim 21, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 6, and Nguyen further teaches the fluid-actuated starter is moveable to define a minimum torque output and a maximum torque output (inherent to starter, the starter could provide zero, or some value vanishingly close thereto, or some maximum torque determined either by an operator, such as a controller, based on desired starting behavior or by material limits of the starter or connection between the starter and the engine).
Carr further teaches causing the starter to operate at a maximum torque output to overcome an inertia of the gas turbine engine at rest prior to the first predefined threshold being met (during the “initial acceleration phase,” a maximum-defined torque is applied; Col. 7, ll. 16-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen in view of Carr’s starter assembly such that the controller is configured to cause the fluid-actuated starter to operate at a maximum torque output to overcome an inertia of the gas turbine engine at rest prior to the first predefined threshold being met, as taught by Carr, in order to reduce starting times (Carr; Col. 7, ll. 16-22).
Regarding Dependent Claim 22, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 21, and Nguyen further teaches a variable speed pump (62) driven by a motor (60), wherein the variable speed pump is continuously variable over a range of speeds (given that pump 62 and motor 60 continuously drives the motor 54 from zero speed up to a decoupling speed, the variable speed pump runs is continuously variable over a range of speeds), and wherein the controller is configured to modulate a speed of the motor to adjust a flow rate of fluid between a fluid source and the fluid-actuated starter (controller 72 modulates speed of motor 60 to adjust flow rate of fluid, via pump 62, from a fluid source – i.e. the hydraulic fluid between hydraulic motor 54 and pump 62 – to the starter – i.e. the hydraulic motor 54; para. [0015]).
Regarding Dependent Claims 23-24, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 13, and Nguyen further teaches the fluid-actuated starter is moveable to define a minimum torque output and a maximum torque output (inherent to starter, the starter could provide zero, or some value vanishingly close thereto, or some maximum torque determined either by an operator, such as a controller, based on desired starting behavior or by material limits of the starter or connection between the starter and the engine).
Carr further teaches causing the starter to operate at a maximum torque output to overcome an inertia of the gas turbine engine at rest prior to the first predefined threshold being met (during the “initial acceleration phase,” a maximum-defined torque is applied; Col. 7, ll. 16-22), and the controller is configured to cause the reduction in the torque output of the fluid-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen in view of Carr’s gas turbine engine assembly such that the controller is configured to cause the fluid-actuated starter to operate at a maximum torque output to overcome an inertia of the gas turbine engine at rest prior to the first predefined threshold being met, as taught by Carr, in order to reduce starting times (Carr; Col. 7, ll. 16-22).
Regarding Dependent Claim 25, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 24, and Nguyen further teaches the gas turbine engine may be one of various types of gas turbine engines (para. [0012]).  
Nguyen fails to expressly teach the gas turbine engine is an auxiliary power unit.
Carr further teaches an auxiliary power unit is a gas turbine engine but may be another prime mover (Col. 3, ll. 2-7).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nguyen in view of Carr’s gas turbine engine assembly such that the gas turbine engine is an auxiliary power unit because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (one embodiment of a gas turbine engine versus the claimed auxiliary power unit, which is another embodiment of a gas turbine engine), b) the substituted components and their functions were known in the art (Nguyen in view of Carr’s gas turbine engine embodiment and the claimed APU were both known gas turbine engines, as taught by Nguyen and Carr), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either gas turbine engine could have been used to predictably provide power, 
Regarding Dependent Claim 28, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 25, and Carr further teaches the auxiliary power unit is configured to drive a gearbox (Col. 1, ll. 12-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen in view of Carr’s gas turbine engine assembly such that the auxiliary power unit is configured to drive a gearbox, as taught by Carr, in order to drive an electrical machine to generate power (Carr; Col. 1, ll. 12-22, Col. 3, ll. 23-39).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Carr, as applied to claim 25 above, and further in view of Wahl.
Regarding Dependent claim 26, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 25, but Nguyen in view of Carr fails to expressly teach the controller is configured to set the torque output of the fluid-actuated starter based on an altitude of the gas turbine engine.
Wahl teaches, in a disclosure directed to a gas turbine starter assist torque control system (see Title), a controller (ECU 50) which receives a pressure signal (from sensor 54) indicative of altitude (Col. 3, ll. 3-11) and which determines the maximum startup torque based on the altitude (Col. 3, ll. 66-67, Col. 4, ll. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen in view of Carr’s gas turbine engine assembly such that the controller is configured to set the torque output of the fluid-actuated starter based on an altitude of the gas turbine engine, as taught by Wahl, in order to provide sufficient torque under the worst conditions for startup without over torqueing the engine (Wahl; Col. 4, ll. 1-5).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Carr, as applied to claim 25 above, and further in view of Ertz.
Regarding Dependent Claim 27, Nguyen in view of Carr teaches the invention as claimed and as discussed above for claim 25, and Carr, as discussed for claim 13 above, teaches torque output is increased after the second predefined threshold is met (“torque augmentation phase”) and is decreased to zero torque (after cutoff point 184, the starter is cut off; Col. 8, ll. 22-34).
Nguyen in view of Carr fails to expressly teach the controller is configured to cause the fluid-actuated starter to operate at the maximum torque output and then at the zero torque output in response to the second predefined threshold being met.
Ertz teaches, in a disclosure directed to engine systems with efficient start control logic (see Title), maximizing assistance from the starter after the ignition dwell time (Fig. 3, after lightoff at point 332, which corresponds with the second predefined threshold taught by Carr and discussed in the rejections above, maximum starter assistance is used for acceleration in maximum schedule 320; para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen in view of Carr’s gas turbine engine assembly such that the controller is configured to cause the fluid-actuated starter to operate at the maximum torque output and then at the zero torque output in response to the second predefined threshold being met, as taught by Ertz, in order to result in faster acceleration to self-sustaining speed (Ertz; para. [0038).  The proposed combination of Nguyen in view of Carr with Ertz results in the torque output being reduced to zero either at the cutoff point in Carr or once the engine reaches 100% speed.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Applicant’s arguments (pp. 6-7 of Remarks) concerning the previous rejections under 35 U.S.C. 102 are moot because neither Zeiner nor Nguyen are relied upon for teaching the claimed increases immediately after light-off (since the starter torque is decreased to provide sufficient dwell time so that light-off can be achieved) and then decreases until the gas turbine engine is able to continue accelerating on its own at the cutoff point where the starter ceases augmenting the gas turbine’s acceleration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741